Citation Nr: 1530854	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  08-06 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.S. De Leo



INTRODUCTION

The Veteran had active military service from March 1966 to February 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In July 2012, the Board remanded the matter for additional evidentiary development.  It is now returned to the Board for further appellate review. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record, to include the Virtual VA and VBMS paperless claims processing systems, suggests the presence of outstanding records.  During the January 2009 VA examination for PTSD the Veteran reported that he received "social security," but did not specify as to whether the monetary benefits from the Social Security Administration (SSA) were related to service-connected disability.  In April 2010, the Veteran's representative informed VA that the Veteran was in receipt of SSA disability benefits stating "[w]e ask that a copy of this letter with the letter from the SSA be attached to [the Veteran's] claims folder so when the BVA makes a decision on his case they can look at the SSA records as well."  The Veteran's representative also submitted a Notice of Award from the SSA dated March 2010, which indicates that the Veteran's monthly disability benefits began in October 2006.  However, there are no supporting records upon which an award of SSA disability benefits have been predicated associated with the Veteran's claims folder.  It remains unclear whether the SSA benefits are based on disability, or are based on retirement.

The Board notes that in July 2007, the Veteran submitted an application for increased compensation based on unemployability asserting that his service-connected PTSD prevented him from securing and following a substantially gainful occupation.  See July 2007 VA Form 21-8940.  Additionally, during the February 2006, January 2009, and August 2012 PTSD VA examinations, the Veteran reported that he had been retired since 2004.  Specifically, during the February 2006 VA examination he reported that his usual occupation was a warehouseman and that he retired in 2004 due to eligibility by age or duration of work.  Thereafter, during the August 2012 VA examination, the Veteran reported that he worked as a chemical operator for 36 years at the same plant, where he was laid off and eligible to collect his retirement, however.

VA's duty to assist extends only to obtaining relevant records, and there must be a reason to believe that records may give rise to pertinent information to conclude that they are relevant.  See Golz v. Shinseki, 590 F. 3d 1317 (2010).  The Board finds that the evidence of record to include the Veteran's statements and his representative's April 2010 statement supports that any SSA records may prove relevant to the Veteran's appeal.  Accordingly, on remand, the RO must determine whether the Veteran was granted SSA disability benefits or retirement benefits unrelated to his service-connected disabilities, and if so, obtain the relevant records.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the SSA and request that the SSA indicate whether the initial determination by that agency (or any subsequent determination) to award the Veteran monetary benefits was based on a finding of disability, or instead was based on age.  If the SSA indicates that the initial determination or any subsequent determination to award monetary benefits was based on a finding of disability, the AOJ must obtain a copy of the decision to grant SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file. 

2.  Thereafter, and following any additional development deemed warranted, readjudicate the issue on appeal.  If the benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and provided an appropriate opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




